Citation Nr: 1622126	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-35 057	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include bronchitis, pneumonia, and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2014, the Board remanded the case for further development.


FINDING OF FACT

The Veteran's current respiratory disabilities of bronchitis, bronchial asthma, and pneumonia had their onset in or are related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bronchitis, bronchial asthma, and pneumonia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Veteran contends that his recurrent respiratory conditions, including bronchitis and pneumonia, are directly related to service.  He reported receiving treatment for a respiratory condition in service and immediately following service, which continued thereafter.  In his June 2009 notice of disagreement, the Veteran noted that his induction physical into service was negative for any respiratory conditions and, that within one year of exit from service, he was diagnosed and treated for a respiratory condition, and treatment continued from 1971 to present.

The Veteran underwent a March 2014 VA examination, in which the examiner diagnosed the Veteran with asthma, COPD and acute respiratory infections which he indicated had resolved without residual effects.  Additionally, a July 2007 private treatment report from Dr. J.F. indicated the Veteran has recurrent bronchitis and pneumonia.  This record of a current disability was received during the pendency of the claim.  Thus, the first element of service connection is satisfied as there are current diagnoses, and diagnoses throughout the course of the appeal, of the Veteran's respiratory conditions, including bronchitis and pneumonia.

With respect to the second element, in-service incurrence of a disease or injury, the Veteran's service treatment records show multiple treatment records for respiratory conditions.  Many of these records were obtained more recently pursuant to the Board's February 2014 remand.  While the entrance examination indicated no evidence of any respiratory condition, a June 1969 service treatment record noted a sore throat, running nose, a productive cough and headaches.  An August 1969 treatment record noted a sore throat, with redness and swelling, congested sinuses and post nasal drip.  Further, a July 1970 treatment record diagnosed the Veteran with bronchitis.  It indicated he experienced two days of coughing which produced a large amount of blood and sputum, as well as a sore throat and chest pain.  The Veteran's separation examination revealed normal results, to include normal lungs and chest.  In light of this respiratory treatment in service, the Board concludes that element two of service connection, in-service incurrence of a relevant disease or an injury, also has been met.

The final remaining question is whether the Veteran's current respiratory disorders are related to service.  Post-service private treatment records demonstrate the Veteran continued to suffer recurrent bouts of bronchitis and pneumonia.  The July 2007 private record from Dr. J.F. reported the Veteran had been a patient with him since 1989 and he had suffered ongoing recurrent bronchitis and several bouts of pneumonia over the years since beginning treatment.  Significantly, a June 2009 report from Dr. J.F. indicated the Veteran has a history of recurrent bronchial pneumonia and bronchitis, and has suffered both for many years.  He reported that the Veteran did smoke for thirty years, however, the Veteran related his first event of pneumonia during service and did not have any underlying respiratory disease at the time of his first event.  Dr. J.F. noted "It was a service related exposure that caused the first event and subsequent problems in my opinion."  He further noted the Veteran currently has pulmonary function tests which show mild obstructive lung disease and a CT scan of his chest which shows interstitial pressure and dependent atelectasis.

A review of the previous private treatment records from Dr. J.F. support his conclusions that the Veteran has suffered from respiratory symptoms and problems throughout his treatment beginning in 1989.  A February 1991 record noted sinusitis and bronchitis with a productive cough.  A January 1994 record indicated the Veteran was complaining of a non-productive cough, with hacking and a very tight, band-like chest.  Dr. J.F. suspected asthmatic bronchitis.  A September 1998 record indicates the Veteran was having difficulty catching his breath and showed a harsh cough.  Upon examination, he had scattered wheezes with forced expiration as well as a harsh, productive cough, causing Dr. J.F. to diagnose asthmatic bronchitis.  Further, a July 2005 record indicated the Veteran exhibited a fever and was delirious, and suffered from a moist cough, as well as pneumonia.  In addition, a May 2007 record noted possible bronchitis, coughing, a raspy voice, loose phlegm, a running fever and sore throat.

While the Veteran's treatment with Dr. J.F. was reported as beginning in 1989, the Veteran indicated in a June 2008 statement that he received treatment for his respiratory conditions immediately upon separation from service in 1971.  He noted that he received treatment with Dr. H.D. from 1971 to 1978 and with Dr. J.H. from 1978 to 1981, before beginning treatment with Dr. J.F. in 1989.  The RO issued a letter in May 2009 requesting that the Veteran obtain records from the first two providers.  Significantly, the Veteran submitted an August 2010 substantive appeal, in which he reported that he had no way of obtaining records from the two prior physicians, as they both were deceased.  In addition, a September 2010 statement from the Veteran noted that he contacted the New York State Department of Health and they informed him that medical records are only kept for six years and then destroyed.  Therefore, records from Dr.'s H.D. and J.H. would have been destroyed as the treatment was more than thirty years prior.

Furthermore, an August 2010 statement from the Veteran's father indicated that the Veteran received treatment from Dr.'s H.D. and J.H. after service for bronchitis and pneumonia.  Additionally, a September 2010 buddy statement from a fellow soldier in Vietnam reported that after the Veteran returned home from service, he continuously suffered from various breathing problems, including shortness of breath and recurring bronchitis, both of which caused him to seek medical attention.  Further, from 1975 through the present, he reported that the Veteran has been admitted to various emergency rooms for recurrent bronchitis and has been placed on many inhalers, medications and a nebulizer.

The Board finds that the Veteran has credibly reported that he received treatment after service to the present for his respiratory conditions.  The Veteran, as a layperson is without appropriate medical training and expertise.  Thus, he is not competent to provide an opinion on a complex medical matter such as the etiology of bronchitis and pneumonia.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, he is competent to report receiving ongoing treatment for his respiratory conditions.  Further, his statements are found credible as they are supported by buddy statements which indicate that he did receive treatment immediately after service.  Additionally, the Board notes the September 2009 attempt by the Veteran to obtain the private treatment records from Dr.'s H.D. and J.H. from the New York State Department of Health.

The Board notes that the Veteran did undergo a March 2014 VA examination, which produced a negative medical opinion as the nexus element of the service connection claim.  The examiner noted the Veteran has current respiratory conditions which are not related to service.  He indicated there is 2009 documentation of bronchial pneumonia and bronchitis under Dr. J.F.'s care, which dates to 1989.  He notes Dr. J.F.'s opinion, which stated that service related exposure caused the Veteran's pneumonia and subsequent problems.  However, the examiner reports that Dr. J.F.'s opinion does not define exposure, does not define subsequent problems and also did not have the benefit of review of the Veteran's claims file.  He further noted upon examination, the Veteran did not report any environmental exposures and while he was exposed to Agent Orange, this does not cause pneumonia.  He reported pneumonia is most often caused by bacteria, viruses or fungi.  The examiner further noted that the recurrent episodes of bronchitis were a series of acute infections and later, the Veteran was diagnosed with asthma and COPD, which are not caused by bronchitis or respiratory infections.

The examiner further indicated there is no documentation of recurrent respiratory infections from the time of the Veteran's active duty discharge in 1971 and the bronchitis diagnosis in 1991.  Therefore, there is no temporal connection between the alleged pneumonia and subsequent respiratory infections.  The examiner concluded that the recurrent respiratory infections, bronchitis and bronchial pneumonia do not represent a chronic condition or disability and are not related to the in-service pneumonia, but to contagious microorganisms.  Further, he noted COPD is a chronic condition but is related to smoking and not respiratory infections.

Subsequent to the March 2014 VA examination, the RO obtained the additional service treatment records that documented the Veteran's bronchitis condition in service.  Thus, an addendum opinion from the examiner was requested by the RO.  Subsequently, the examiner submitted a September 2014 addendum report indicating that his opinion essentially remained the same.  He noted that after review of the additional records, the respiratory infections from service are not related to the current chronic medical conditions of asthma and COPD.

Despite the negative March 2014 VA examination report and September 2014 addendum report, the Board finds that the evidence of a nexus is at least in relative equipoise.  The Board finds that the Veteran's assertions, as outlined above, regarding the onset of his recurrent respiratory conditions during service, and continuing treatment for the conditions immediately after service are credible because they are consistent with the Veteran's medical records and other lay evidence of record.

Evidence weighing strongly in favor of the Veteran's claim includes the private treatment records from Dr. J.F., from whom the Veteran has received treatment since 1989 for his respiratory conditions.  These records support that the Veteran suffered respiratory symptoms, including bronchitis and pneumonia, immediately after service, and that those symptoms continue presently.  The June 2009 report from Dr. J.F. indicated the Veteran has a history of recurrent bronchial pneumonia and bronchitis, and has suffered both for many years.  He further noted the Veteran's service related exposure caused his first occurrence and his subsequent symptoms.  Further, while there are no treatment records from immediately after service, 1971 through 1989, the evidence shows the Veteran attempted and was unable to obtain those records.  Additionally, the August 2010 buddy statement from the Veteran's father supports his history of treatment after service.

As to the specific disability of COPD, the evidence does not tend to support a nexus to service as the private opinion evidence does not link this disability to the Veteran's in-service problems, and the VA medical opinion evidence persuasively weighs towards a finding that it is due to tobacco use.  However, in sum, when resolving doubt in the Veteran's favor, the evidence is at least in equipoise finding that each element of service connection for a respiratory disorder-best characterized as bronchitis, bronchial asthma, and pneumonia-has been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for bronchitis, bronchial asthma, and pneumonia is therefore warranted.


ORDER

Service connection for bronchitis, bronchial asthma, and pneumonia is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


